El Juez Asociado Sbñok Hutchison,
emitió la opinión del tribunal.
La acusación en este caso imputa al acusado que tenía y ofrecía en venta leche adulterada. La única cuestión que el apelante suscita es la de si los hechos así alegados constitu-yen delito.
La “Ley proveyendo lo necesario para castigar la adul-teración de leche y para otros fines”, aprobada el 12 de agosto de 1925, leyes de ese año, página 558, dispone, en su versión inglesa, que:
“Every person who adulterates or dilutes milk and every person who sells, offers or keeps for sale, or who transports or stores milk to be used for human consumption, and every person using milk adulterated or diluted for industrial purposes, when such milk is to be used in the preparation of food for human consumption, shall be guilty of misdemeanor ...”
*148La teoría del apelante es que la acusación no imputa la comisión de un delito porque no alega que la leche adulterada que el acusado tenía y ofrecía en venta era ‘ ‘ con el fin de de-dicarla al consumo humano” (to be used for h/umcm consumption).
El texto en inglés es más o menos susceptible de la inter-pretación que se le atribuye. Sin embargo, el original en castellano es perfectamente claro. Lee así:
' “Toda persona que adulterare o diluyere leche y toda persona que la vendiere, ofreciere o tuviere en venta, o que la transportare o alma-cenare con el fin de dedicarla al consumo humano, y toda persona que usare leche adulterada o diluida para fines industriales, cuando se destine a la preparación de alimentos para el consumo humano, será culpable de delito menos grave ...”
Cuando el acto que se imputa a un acusado es la transpor-tación de leche adulterada, la acusación debe alegar que la leche en cuestión era “con el fin de dedicarla al consumo hu-mano”. El Pueblo v. Abraham Santiago, 38 D.P.R. 202. Ésa es una de las diversas maneras en que puede cometerse el delito. Cuando la leche adulterada no se transporta, sino que se diene u ofrece en venta, la acusación no necesita espe-cificar que la leche sea “con el fin de dedicarla al consumo humano.” La razón es que tal fin no se hace formar parte de la definición estatutoria del delito cuando éste se comete al ofrecer o tener leche adulterada para la venta.

Debe confirmarse la sentencia apelada.